Case 1:20-cv-11452-LTS Document 48 Filed 09/14/20 Page 1of5

Ronald S. Allen

The Allen Law Firm

1 Donnelly Drive
Medfield, MA 02052
Tel: 508-314-3600
ronald.allen@aftbio.com

 

UNITED STATES DISTRICT COURT

DISTRICT OF MASS EASTERN DIVISION

 

RONALD S. ALLEN

Plaintiff,

Civil Action No.: 1:20 CV 11452
TAKEDA PHARMACEUTICALS, U.S.A.,

Inc., LARRY BORSKA, and JASON
BARANSKI

Defendants.

 

 

PLAINTIFFS OPPOSITION TO EMERGENCY MOTION FOR PROTECTIVE ORDER

Plaintiff Ronald S. Allen, Esq. (“Plaintiff”), submits this Opposition to Emergency
Motion for Protective Order. Plaintiff asserts that Defendants’ Motion and the Court’s order is

premature as it is unrelated to the causes of action asserted by Plaintiff.
Case 1:20-cv-11452-LTS Document 48 Filed 09/14/20 Page 2 of 5

As an initial matter, Plaintiff has filed a number of actions related to his termination of
employment. The conduct that Defendant looks to quash is unrelated to any of those claims and
does not arise out of the same operative facts. In fact, it deals with conduct that occurred four (4)
months after Plaintiff's termination of employment. Defendants have not filed an answer and/or
any counterclaim in this matter. Whereas the court denied Plaintiff's motion to compel his
personnel file and the documents attendant to same because that could be addressed by another
governmental agency or later in discovery, Defendants should be held to the same standard and

not granted special privileges simply because they are a sixty billion dollar corporation.

As to the merits of Defendants’ allegations. Plaintiff has not breached any legal ethics
rules and gone to great lengths to ensure that he does not. See e.g. Plaintiffs email to Ben Flam
and Jim Kawahito attached hereto as “Exhibit A”; see also Plaintiff's email to Steve
Rockafellow. None of the documents provided to the IBEW or other parties contains any legal

advice or counsel sought.

Plaintiff admits that he has given employee lists to the IBEW. However, as described
above, those actions should be addressed in subsequent proceedings filed by Defendants. This is
not the proper time and/or venue for Defendants’ motion to be addressed. Further, any
conversations had with the IBEW were simply factual, addressing questions regarding the
location of Defendants’ manufacturing facilities and what type of work is done by the employees
working in these locations. That hardly amounts to legal advice provided and/or cognizable

confidential and proprietary information.

As to Defendant’s allegations of harassment, Plaintiff has a constitutional right to free

speech and to express his desire for retribution to the parties that wrong him. And while

 

 
Case 1:20-cv-11452-LTS Document 48 Filed 09/14/20 Page 3 of 5

Defendants’ paint this picture of Plaintiff as this horrible harasser, their hands are not clean; in
fact, they are filthy. Defendants actions have led to Plaintiff's separation from his wife and the
Complaint should contain a loss of consortium claim but Plaintiff wants to keep his privacy.
Speaking of privacy, Defendants had Plaintiff under physical surveillance. And, again, that
surveillance caused emotion damage to Plaintiff's wife, almost to a point of a breakdown. So

while Defendants may be a “respected” corporation, their conduct has been anything but that.

Plaintiff has engaged in these activities because Defendants have refused to engage in
any settlement negotiation. Counsel for Defendants will not even respond to Defendant requests
to get on the phone and discuss settlement. So what do you do when Defendants will not act in
good faith and even respond to your reasonable settlement demands, you assert leverage with the
knowledge and tactics you have at your disposal. Plaintiff simply is not going to be ignored or
bullied this corporation and/or any other entity. Plaintiff has worked extremely hard to get where
he is: he has gone to the right schools, he taken the right jobs and until his termination of
employment was a respected black labor and employment attorney. As his Headmaster at
Roxbury Latin used to say each year before exams to ensure that boys did not cheat, “nothing is
worth your reputation.” Indeed, Robert Joy of Morgan, Brown and Joy said the same thing to
Plaintiff when he passed the bar. Plaintiff has lived by this motto ever since and he intends to

protect that reputation at any cost.

Finally, Plaintiff notes that the Court granted Defendants fourteen (14) days to respond to
Plaintiff's Emergency Motion. However, the Court granted Plaintiff essentially two (2) days to
respond in kind. Again, it seems as if Plaintiff is being held to a different standard and Plaintiff

would ask the Court for fairness and equitable treatment in these proceedings.

 

 
Case 1:20-cv-11452-LTS Document 48 Filed 09/14/20 Page 4of5

Based on the foregoing, Plaintiff respectfully requests that the Court reconsider its order

and deny Defendants’ Emergency Motion for Protective Order.

By the attorneys for the PLAINTIFF,

/s Ronald S. Allen

Ronald S. Allen

BBO No: 664725

The Allen Law Firm

1 Donnelly Drive
Medfield, MA 02052
Tel: 508-314-3600
ronald.allen@aftbio.com

 
Case 1:20-cv-11452-LTS Document 48 Filed 09/14/20 Page 5of5

CERTIFICATE OF SERVICE

I hereby certify that on the 20th day of August 2020, a copy of the foregoing
document was served on the following by the following means:

X CM/ECF
Hand Delivery
Mail
Overnight Delivery Service
Fax
X Email

l. Chris Allen
Head of Litigation and Investigations
Takeda Pharmaceuticals, U.S.A., Inc.
95 Hayden Avenue
Lexington, MA 02421

and

2. Paul Popeo
Choate
2 International Place
Boston, MA 02110
By: s/Ronald S. Allen

The Allen Law Firm

1 Donnelly Drive
Medfield, MA 02052
Tel: 508-314-3600
ronald.allen@aftbio.com

Attorneys for Plaintiff Ronald §. Allen

 

 
